Citation Nr: 0309511	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  94-46 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a right ankle 
disorder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Robert J. Squiers, Jr., 
Attorney at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from April 1947 to May 
1948.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  July 1994 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran currently resides in the 
jurisdiction of the RO in Atlanta, Georgia.

In August 1996 and August 1998, the Board remanded this case 
to the RO for further development of the evidence.  The case 
was most recently returned to the Board in July 2002.


FINDINGS OF FACT

A right ankle disorder, postoperative arthrodesis of the 
ankle, is primarily manifested by ankylosis of the ankle at 5 
degrees of dorsiflexion and constant, daily pain which 
precludes the veteran from standing or walking for any 
extended period of time.


CONCLUSION OF LAW

The criteria for an evaluation of 40 percent for a right 
ankle disorder are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
claim, further evidence is not needed to substantiate the 
claim.  The Board concludes that all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
veteran's claim and that the notice provisions of the VCAA 
have been complied with.  The Board finds that there will be 
no prejudice to the veteran if the Board decides his appeal 
at this time and the Board will, therefore, proceed to 
consider the veteran's claim on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).

38 C.F.R. § 4.71a, Diagnostic Code 5270 provides that 
ankylosis of an ankle in plantar flexion less than 30 degrees 
warrants an evaluation of 20 percent.  An evaluation of 30 
percent requires ankylosis of an ankle in plantar flexion 
between 30 degrees and 40 degrees or in dorsiflexion between 
zero degrees and 10 degrees.  An evaluation of 40 percent 
requires ankylosis of an ankle in plantar flexion at more 
than 40 degrees or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or eversion deformity.

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40 (2002).  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2002).  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59 (2002).

The United States Court of Appeals for Veterans Claims has 
held that a diagnostic code based on limitation of motion of 
a joint does not subsume 38 C.F.R. § 4.40 and that 38 C.F.R. 
§ 4.14, which prohibits rating the same disability under 
different diagnoses, does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including during flare-ups.  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

In the veteran's case, the record reveals that, in May 1991, 
he underwent arthrodesis of the right ankle at a VA Medical 
Center.  VA X-rays of the right ankle in October 1991 showed 
fusion of the ankle joint with 3 bone screws in place, with 
shortening of the distal fibula postoperatively.  A rating 
decision in March 1992 granted service connection for 
postoperative arthrodesis of the right ankle secondary to 
service connected postoperative residuals of bilateral pes 
planus and assigned a disability evaluation of 20 percent.  
Subsequent VA and private X-rays have continued to show 
fusion of the right ankle.

At a examination in September 1992, the veteran complained of 
aching of the ankles and feet on both sides after standing.  
A history of bilateral foot and ankle problems was noted.  
The veteran was wearing combat-type boots for support, with 
an elevator on the right due to shortening of the right ankle 
secondary to surgical fusion.  On examination, the right 
ankle was fused at 12 degrees.  Plantar flexion was with pain 
and clinically was not fully healed.  The neurovascular 
status was otherwise normal. The subtalar triple arthrodesis 
on the right was solid.  The veteran's midfoot was sore with 
rotation and with muscle spasm of the foot, without intrinsic 
muscular loss.  X-rays showed 3 large bone screws in place 
with the distal fibula surgically absent.  The fusion at the 
tibia to the talus appeared to be where the shortening was 
with delayed union at the posterior half of the ankle; the 
rest of the right ankle was intact.  The midfoot was 
arthritic.  The forefoot was otherwise normal.  A congenital 
pes planus deformity was noted.  The examiner reported that a 
fusion of the veteran's right ankle with considerable 
shortening was not yet healed and was healing slowly and that 
the veteran had considerable pain and discomfort in the right 
foot and ankle with the shortening.

A VA medical certificate in September 1996 noted a diagnostic 
impression of chronic right ankle pain, status post fusion.

At a VA orthopedic examination in February 1998, the veteran 
walked with a limp due to a right ankle problem.  He 
indicated that he used a cane but he was not using a cane at 
the time of the examination.  Examination of the right ankle 
showed that the veteran had had a successful pan-talar 
arthrodesis in a position of 5 degrees below a right angle.  
The examiner commented that 5 degrees of plantar flexion was 
ideal for the veteran.  The right heel was in a neutral 
position.  There was some motion in the mid-tarsal joint, and 
the veteran had good motion of his toes.  There were no signs 
of inflammation, swelling, redness or point tenderness.  
There was some evidence of flat feet.  The pertinent 
diagnosis was right ankle pan-talar fusion, in excellent 
position with minimal residuals, mainly related to pain.

At a VA examination in February 2000, the veteran was wearing 
a built-up shoe with a rocker sole on his right foot.  He was 
taking Celebrex for pain.  He stated that he could stand on 
his feet for only 30 minutes to an hour.  On examination, the 
veteran had no motion of the right ankle or subtalar joint.  
Dorsiflexion was at 5 degrees.  He had some motion in the 
midfoot.  There was a healed scar on the lateral and medial 
aspect of the right ankle.  There was no active function of 
the gastroc soleus mechanism, and he had severe atrophy of 
the musculature itself.  
X-rays showed 3 lag screws across a tibiocalcaneal fusion 
with shortening, with trabeculation across the area and 
degenerative changes in the midfoot.  The impression was 
tibiocalcaneal/pantalar arthrodesis of right lower extremity, 
status post previous surgery on right foot from triple 
arthrodesis.

At a VA joints examination in January 2003, the examiner 
reported the following findings: there was bony ankylosis of 
the right ankle and subtalar joints, which decreased the 
veteran's pain and permitted him to walk more effectively; 
there was no range of motion of the right ankle joint, as it 
is arthrodesed; normal range of motion of an ankle is from 30 
degrees of dorsiflexion to 40 degrees of plantar flexion; the 
veteran had loss of function of the right ankle due to pain 
on use, which affected his mobility, in that he could not 
carry out any activity which would require him to be on his 
feet for more than an hour or two; he had constant right 
ankle pain from day to day, with minor variations, so it 
could not be said that he had flare-ups of pain; he did not 
have any nerve involvement of the right ankle; he had muscle 
involvement in that had disuse atrophy of the right calf 
muscles; he had joint involvement in that the arthrodesis had 
ankylosed the right ankle and subtalar joints; the veteran's 
daily activities were not hampered by his right ankle 
disability, but he could walk for only 30 minutes at a time; 
he did not have excess fatigability except as attributable to 
pain; he did not have incoordination; the pathology to 
support his complaints of pain was adequate; the veteran was 
currently using boots which he purchased on his own, and the 
examiner recommended that the veteran be provided with boots.

Upon consideration of the evidence of record, the Board notes 
that the veteran's right ankle is ankylosed at 5 degrees of 
dorsiflexion, which warrants an evaluation of 30 percent 
under Diagnostic Code 5270.  He does not have ankylosis of 
the right ankle in plantar flexion at more than 40 degrees or 
in dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity, and so the extent 
of ankylosis of his right ankle does not meet the schedular 
criteria for an evaluation of 40 percent under Diagnostic 
Code 5270 without consideration of the factors set forth in 
38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  However, the 
Board finds that the functional loss of the veteran's right 
ankle due to constant, daily pain and the interference with 
standing and weight-bearing produced by his right ankle 
disability present a disability picture which more nearly 
approximates the criteria for an evaluation of 40 percent and 
warrants assignment of that rating under the provisions of 
38 C.F.R. §§ 4.7, 4.40, 4.45 and the holding in DeLuca.  For 
those reasons, entitlement to an evaluation of 40 percent for 
a right ankle disability is established.  See 38 U.S.C.A. 
§ 1155 (West 2003); 38 C.F.R. §§ 4.7, 4.40, 4.45, DeLuca, 
supra.    

ORDER

An evaluation of 40 percent for a right ankle disorder is 
granted, subject to governing regulations concerning monetary 
awards.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

